         Case 20-32519 Document 1432 Filed in TXSB on 08/04/20 Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                             :
In re:                                                       :    Chapter 11
                                                             :
NEIMAN MARCUS GROUP LTD LLC, et al.,                         :    Case No. 20-32519 (DRJ)
                                                             :
                 Debtors.1                                   :    (Jointly Administered)
                                                             :


                         DECLARATION OF EDWARD S. WEISFELNER


         I, EDWARD S. WEISFELNER, declare under penalty of perjury:

         1.      I am an attorney at law admitted to practice in the State of New York. I represent

Marble Ridge Capital LP and Marble Ridge Master Fund LP (“Marble Ridge”) in the above-

referenced matter. I am over the age of 18 (eighteen) and authorized to submit this declaration on

behalf of Marble Ridge. Except as otherwise noted, all facts set forth in this Declaration are

based upon (a) my personal knowledge, (b) information learned from my review of relevant

documents, and (c) information I have received from Marble Ridge. If I were called upon to

testify, I could and would testify competently to the facts set forth herein.

         2.      Dan Kamensky, as the representative of Marble Ridge, had, until August 1, 2020,

served as a member and one of the Co-chairs of the Official Committee of Unsecured Creditors


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
  (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
  (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
  Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
  (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc.
  (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG
  Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus
  Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The
  Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
       Case 20-32519 Document 1432 Filed in TXSB on 08/04/20 Page 2 of 6




(the “Committee”) in the pending chapter 11 cases of Neiman Marcus Group LTD LLC, et al.

(together, the “Debtors”). In that capacity, Marble Ridge was made aware of settlement

negotiations between the Debtors’ equity sponsors and Scott Vogel, the disinterested manager of

the Debtors, as such negotiations were brought to the Committee’s attention. In that connection,

Marble Ridge was informed that any settlement was likely to take the form of Class B shares of

MyTheresa Holding Co. (the “Series B Shares” or the “Units”) and some cash (the

“Disinterested Manager Settlement”).2

       3.       Marble Ridge also understood from Committee professionals that some unsecured

creditors, both on and off the Committee, likely would prefer to receive cash rather than

receiving Units of uncertain value and subject to transfer restrictions. Marble Ridge and

Committee professionals held preliminary discussions while settlement negotiations proceeded

about the potential outlines of this and other aspects of a settlement that could gain the support of

Marble Ridge.

       4.       Following the July 29, 2020, determination by the requisite majority of the

Committee to support the Disinterested Manager Settlement, and with the Committee’s

knowledge and support, Marble Ridge engaged in more intense negotiations with the Committee

professionals to structure a cash-out option and allocation mechanism that would offer non-

funded debt holders payment in cash in lieu of Units and would allow Marble Ridge and other

similarly situated funded debt creditors to assume both the risk and potential benefit of holding

the Units.




2
       See Amended Disclosure Statement for the Debtors’ First Amended Joint Plan of Reorganization Pursuant
       to Chapter 11 of the Bankruptcy Code [Dkt. No. 1390] (the “Disclosure Statement”), Section VII. L.


                                                    2
        Case 20-32519 Document 1432 Filed in TXSB on 08/04/20 Page 3 of 6




        5.     Marble Ridge understood that, as a condition to becoming the funder of a cash out

option, it would have to withdraw its opposition to the Disinterested Manager Settlement and

fully support an expedited reorganization of the Debtors.

        6.     Marble Ridge was aware that Committee professionals were seeking an

adjournment of the Disclosure Statement hearing from July 30, 2020, to the middle of the

following week to enable them to finalize the cash pay-out and allocation mechanisms. It was

Marble Ridge’s belief that the details of its cash out and settlement proposal would have to be

completed and approved by the Committee and, where relevant, other stakeholders before the

approved Disclosure Statement was ready to be sent out to voters and other parties in interest.

Proposals were shared among Marble Ridge and the Committee’s professionals in the early

afternoon of July 30, 2020.

        7.     After the hearing on Thursday, July 30, 2020, Marble Ridge was under the

impression that a deal might have to be brokered and the details included in the Disclosure

Statement as early as Monday, August 3, 2020 (rather than the middle of that week) so that the

cash out option could be reflected on the ballots going to Class 10 (as defined in the Disclosure

Statement). Consequently, Marble Ridge and Committee professionals believed that timing was

very tight to complete their negotiations.

        8.     The parties worked into the evening of July 30, 2020, making significant progress

toward a comprehensive settlement and agreement. Marble Ridge was finalizing its formal

proposal with the aim of submitting it no later than the close of business on Friday, July 31.

2020.

        9.     As a consequence of the time constraints, Mr. Kamensky was particularly

concerned when he was informed that Jefferies Financial Group (“JFG”) had advised Committee



                                                3
       Case 20-32519 Document 1432 Filed in TXSB on 08/04/20 Page 4 of 6




counsel that it intended to submit either an expression of interest or a proposal by close of

business on Friday, July 31, 2020. Mr. Kamensky was concerned that JFG’s last minute

expression of interest might not be fully formed with financing lined up and all other conditions

resolved or resolvable on an expedited time frame. In retrospect, Mr. Kamensky regrets using

language which could be left for interpretation that JFG should withdraw rather than risk

destroying a delicately balanced and time sensitive proposal that could lead to a fully consensual

settlement. Mr. Kamensky only intended to convey that JFG only move forward if genuine in

their intent and had committed financial backing in light of the time constraints.

       10.     JFG subsequently advised Committee counsel that, in consideration of Mr.

Kamensky’s communication, it was not going to be moving forward, which came as a surprise to

Mr. Kamensky when subsequently informed about JFG’s communication to Committee counsel.

       11.     At no time did Mr. Kamensky believe his conversation would impair or prevent

JFG from submitting a proposal that was fully committed. Mr. Kamensky emailed Committee

professionals late in the day on July 31, 2020, to inquire as to whether they had heard back JFG

but did not receive a response.

       12.     Committee counsel then contacted me on Friday evening regarding the

aforementioned developments and indicated a need to bring these facts to the full Committee in

an emergency meeting for the following day. Mr. Kamensky then took an opportunity to review

these developments with me at which point Mr. Kamensky determined to do four things.

       13.     First, Mr. Kamensky communicated to Jefferies that he was concerned there had

been a significant misunderstanding between, what Mr. Kamensky communicated to Jefferies

and what Jefferies reportedly related to Committee professionals.




                                                 4
       Case 20-32519 Document 1432 Filed in TXSB on 08/04/20 Page 5 of 6




       14.     Second, on the morning of August 1, 2020, Mr. Kamensky resigned from the

Committee after consultation with me to avoid even the appearance of impropriety and to ensure

that any further communications occur on an arm’s length basis with the same communicated to

Committee counsel. Attached hereto and incorporated herein as Exhibit 1 is my August 1, 2020

email to Committee Counsel.

       15.     Third, as stated in Exhibit 1, Marble Ridge sought to have communicated to JFG

through Committee Counsel that a bona fide bid would be welcome. Finally, Marble Ridge

emphasized its willingness to work with the Committee and the other parties in interest to

achieve a prompt and fair resolution of all open issues.

       16.     Finally, on August 1, 2020 I wrote to the United States Trustee’s Office for the

Southern District of Texas (the “UST”), as reflected in a copy of my email attached hereto and

incorporated herein as Exhibit 2, advising the UST of Marble Ridge’s resignation from the

Committee, explaining the circumstances and offering to provide as much detail regarding the

matter as the UST may desire. It is also important to note that, as was reflected in that

communication, and consistent with Marble Ridge’s desire, JFG has now indicated its intention

to make a firm bid to purchase the Units.

       17.     Marble Ridge wishes to call to the Court’s attention that on August 3, 2020,

Marble Ridge submitted a revised proposal to the Committee that, if accepted, would provide

significant value to the non-funded debt creditors and could result in a global comprehensive

consensual Plan.

       18.     Marble Ridge remains committed to resolving these cases in a prompt, efficient

and fair manner and to continuing to work with the parties, including the Committee, toward that

end.



                                                 5
       Case 20-32519 Document 1432 Filed in TXSB on 08/04/20 Page 6 of 6




       19.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.



Dated: August 4, 2020
       New York, New York
                                                    /s/ Edward S. Weisfelner
                                                    Edward S. Weisfelner




                                                6
